DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
a.	Regarding claim 1, “0” is cited after “time interval,” in line 9. It is interpreted as a typographical error and should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1. 26, 40, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites optional limitations “the transceiver is configured to transmit or receive data using a data signal.” It is unclear as to which limitations are the claims 

Regarding claim 26, the claim recites optional limitations of the transceiver configured to “transmit or receive data” and further configured to transmit a reference signal. It is unclear as to which limitations are the claims directed to. The claim is interpreted as 1) the transceiver transmits data, and then transmits a reference signal; and 2) the transceiver receives data, and then transmits a reference signal. Specifically, the transceiver can be interpreted as only performing transmission without any reception function (option 1). There isn’t a distinct subject matter for determining which transmitting function or receiving function is to be considered, thus rendering the claim being indefinite. For examination purposes, option 2) has been interpreted.

Regarding claim 40, the claim recites “transceiver of a first type” “configured to transmit or receive data using a data signal.” It is unclear as to which limitations are the claims directed to. The claim is interpreted as 1) “transmit data using data signal” when it is configured to blank a transmission time to (transmit) signal to another transceiver; and 2) “receive data using data signal” when it is configured to blank a transmission time to (transmit) signal to another transceiver. There isn’t a distinct subject matter for determining which transmitting function or 
The claim also recites “transceiver of a second type” “configured to “transmit or receive data” and further configured to transmit a reference signal. It is unclear as to which limitations are the claims directed to. The claim is interpreted as 1) the transceiver transmits data, and then transmits a reference signal; and 2) the transceiver receives data, and then transmits a reference signal. Specifically, the transceiver can be interpreted as only performing transmission without any reception function (option 1). There isn’t a distinct subject matter for determining which transmitting function or receiving function is to be considered, thus rendering the claim being indefinite. For examination purposes, option 2) has been interpreted.

Regarding claim 44, the claim recites optional limitations of a receiving method comprising “transmitting or receiving data” and further configured to transmit a reference signal. It is unclear as to which limitations are the claims directed to. The claim is interpreted as 1) transmitting data, and then transmitting a reference signal; and 2) receiving data, and then transmitting a reference signal. Specifically, the transceiver can be interpreted as only performing transmission without any reception function (option 1). It is unclear as to a receiving method only performing transmission, thus rendering the claim being indefinite. For examination purposes, option 2) has been interpreted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, and 3 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent Application Publication 2016/0330011), and further in view of Lee et al (US Patent Application Publication 2016/0269104). Hereinafter Lee1 and Lee2.

Regarding claim 1, Lee1 discloses a transceiver (WTRU includes a transceiver, Fig. 2, paragraph [0047]), 
wherein the transceiver is configured to transmit data in at least one transmission time interval on certain allocated resource elements of a wireless communication system (the WTRU using time-frequency (TF) resources for communications in first (UL) and second (DL) directions, where the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU transmits data in the frame, and mutes the received transmission (i.e. downlink) when it is determined to be colliding with the transmission (i.e. uplink)); 
wherein the transceiver is configured to at least partially blank a transmission time interval for a data block to be received by the transceiver (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU mutes (i.e. blanks) the symbol for the transmission time slot that is received during DL); 
wherein the transceiver is configured to transmit or receive data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in the time domain and a number of sub-carriers in the frequency domain (the subframes are split between the UL and DL at a resource block (RB) level, where the RB is a unit of resource allocation and may correspond to a plurality of subcarriers (e.g., 12 subcarriers) in frequency and a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in time, paragraph [0081]), 
wherein the transmission time interval is defined by a predefined number of symbols in the time domain (the timeslots are 1 ms subframes of a 10 ms LTE frame and the TDD UL-DL configurations (e.g., defined in the 3GPP specifications) may be modified to include full duplex (F) subframes (e.g., in place of some or all of the U, D, and/or S subframes), paragraph [0081]; the number of OFDM symbol of the PDCCH region for the PUSCH RE muting in the subframe are dynamically configured, predefined and/or configured by a higher layer, paragraph [0148]), 
wherein the transmission time interval is shorter than one subframe (the PUCCH PRB pair with subframe shortening includes a plurality of subcarriers and a plurality of symbols for each of the slot, paragraph [0214]).
Lee1 does not explicitly disclose “wherein the transceiver is configured to signal to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval.”
Lee2 discloses “wherein the transceiver is configured to signal to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval” as the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 4, Lee1 and Lee2 disclose the transceiver of claim 1, Lee1 discloses configured to at least partially blank the transmission time interval by blanking at least a subset of symbols in the time domain of the transmission time interval (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 5, Lee1 and Lee2 disclose the transceiver of claim 1, Lee1 discloses configured to at least partially blank the transmission time interval by blanking at least a subset of sub-carriers in the frequency domain of the transmission time interval (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 6, Lee1 and Lee2 disclose the transceiver of claim 1, Lee1 discloses configured to at least partially blank the transmission time interval by blanking at least a subset of resource elements of the transmission time interval in at least one out of time domain and frequency domain (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 7, Lee1 and Lee2 disclose the transceiver of claim 1, but Lee1 does not explicitly disclose configured to signal to another transceiver a transmission grant for transmitting a reference signal in a blanked part of the at least partially blanked transmission time interval.
Lee2 discloses the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 8, Lee1 and Lee2 disclose the transceiver of claim 7, but Lee1 does not explicitly disclose configured to use a downlink control channel to signal the transmission grant.
Lee2 discloses the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 9, Lee1 and Lee2 disclose the transceiver of claim 1, Lee1 discloses configured to blank at least one out of demodulation reference symbols and data symbols in the at least partially blanked transmission time interval (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the DL RSs includes DL CRS, a CSI RS (CSI-RS), a DM-RS, and/or a PRS, and are received and/or used by WTRU for channel estimation for coherent demodulation of DL physical channel, paragraph [0116]).

Regarding claim 10, Lee1 and Lee2 disclose the transceiver of claim 7, Lee1 discloses configured to blank all symbols of the transmission time interval (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 11, Lee1 and Lee2 disclose the transceiver of claim 1, Lee1 discloses configured to only transmit at least one out of reference symbols and demodulation reference symbols in the at least partially blanked transmission time interval (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the DL RSs includes DL CRS, a CSI RS (CSI-RS), a DM-RS, and/or a PRS, and are received and/or used by WTRU for channel estimation for coherent demodulation of DL physical channel, paragraph [0116]).

Regarding claim 12, Lee1 and Lee2 disclose the transceiver of claim 11, Lee1 discloses configured to not transmit at least one out of data symbols and control symbols in the at least partially blanked transmission time interval (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 13, Lee1 and Lee2 disclose the transceiver of claim 1, Lee1 discloses configured to partially blank parts of the transmission time interval in at least one part out of time domain and frequency domain (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 14, Lee1 and Lee2 disclose the transceiver of claim 1, Lee1 discloses configured to use a blanked part of the at least partially blanked transmission time interval for transmitting or receiving a reference signal (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 15, Lee1 and Lee2 disclose the transceiver of claim 14, Lee1 discloses configured to at least partially blank a transmission time interval for a data block to be transmitted by the transceiver in a downlink band or during downlink time interval of the wireless communication system (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]);
wherein the transceiver is configured to use a blanked part of the at least partially blanked transmission time interval for receiving a reference signal from the other transceiver in the downlink band or during the downlink time interval of the wireless communication system (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the DL RSs includes DL CRS, a CSI RS (CSI-RS), a DM-RS, and/or a PRS, and are received and/or used by WTRU for channel estimation for coherent demodulation of DL physical channel, paragraph [0116]).

Regarding claim 16, Lee1 and Lee2 disclose the transceiver of claim 14, Lee1 discloses  configured to blank at least one out of a data channel and a control channel in the transmission time interval (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]); 
wherein the transceiver is configured to use the blanked channel of the transmission time interval to receive the reference signal from the other transceiver (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 17, Lee1 and Lee2 disclose the transceiver of claim 14, Lee1 discloses configured to at least partially blank a downlink transmission time interval (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]); 
wherein the transceiver is configured to use a blanked part of the at least partially blanked downlink transmission time interval for receiving an uplink reference signal from the other transceiver in the downlink transmission time interval in the downlink frequency band (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 18, Lee1 and Lee2 disclose the transceiver of claim 17, Lee1 discloses configured to use channel reciprocity to estimate properties of the communication channel from the other transceiver to the transceiver based on the received uplink reference signal (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]); 
wherein the transceiver is configured to precode data to be transmitted to the other transceiver in a subsequent transmission time interval based on the estimated properties of the communication channel from the other transceiver to the transceiver (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 19, Lee1 and Lee2 disclose the transceiver of claim 17, Lee1 discloses configured to signal to the other transceiver the parts of the at least partially blanked downlink the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 20, Lee1 and Lee2 disclose the transceiver of claim 17, Lee1 discloses configured to use a blanked part of the at least partially blanked downlink transmission time interval for receiving at least two uplink reference signals from at least two other transceivers in the downlink transmission time interval in the downlink frequency band (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]); 
wherein at least two uplink reference signals are orthogonal to each other (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 21, Lee1 and Lee2 disclose the transceiver of claim 14, but Lee1 does not explicitly disclose configured to signal to another transceiver of another cell of the communication system a transmission grant in a blanked part of the at least partially blanked transmission time interval, or to signal to another transceiver of another cell of the communication system a blanking pattern used for at least partially blanking the transmission time interval.
Lee2 discloses the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 22, Lee1 and Lee2 disclose the transceiver of claim 1, but Lee1 does not explicitly disclose configured to use a blanked part of the at least partially blanked transmission time interval for transmitting or receiving a control information.
Lee2 discloses the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and Lee2).  

Regarding claim 23, Lee1 and Lee2 disclose the transceiver of claim 22, Lee1 discloses wherein the control information is a MIMO feedback information (the WTRU and base station employs MIMO technology, paragraphs [0038], [0050]).

Regarding claim 24, Lee1 and Lee2 disclose the transceiver of claim 1, Lee1 discloses wherein the transceiver is a base station in the wireless communication system, and the data signal is an IFFT based signal, the IFFT based signal comprising a plurality of frames, the frame comprising a plurality of sub-frames (the subframes are split between the UL and DL at a resource block (RB) level, where the RB is a unit of resource allocation and may correspond to a plurality of subcarriers (e.g., 12 subcarriers) in frequency and a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in time, paragraph [0081]; OFDM is IFFT based signal).

Regarding claim 25, Lee1 and Lee2 disclose the transceiver of claim 1, Lee1 discloses wherein the transceiver is configured to receive the blanking pattern from an interference optimization terminal, the blanking pattern indicating to blank a resource element based on the transmission time interval (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 26, Lee1 discloses a transceiver, 
wherein the transceiver is configured to transmit or receive data in at least one transmission time interval on certain allocated resource elements of a wireless communication system (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).
However, Lee1 does not explicitly disclose “wherein the transceiver is configured to transmit a sounding reference signal, SRS, in a blanked part of a at least partially blanked transmission time interval for a data block to be received by the transceiver.”
Lee2 discloses “wherein the transceiver is configured to transmit a sounding reference signal, SRS, in a blanked part of a at least partially blanked transmission time interval for a data block to be received by the transceiver” as the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]), and PDCCH includes DCI that includes information on a modulation and coding scheme for the second transmission block, precoding information for multi-antenna transmission, and sounding reference signal (SRS) request information (paragraph [0071]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201], [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration, and the DCI includes SRS information. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 27, Lee1 and Lee2 disclose the transceiver of claim 26, Lee1 discloses configured to transmit or receive data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in the time domain and a number of sub-carriers in the frequency domain (the subframes are split between the UL and DL at a resource block (RB) level, where the RB is a unit of resource allocation and may correspond to a plurality of subcarriers (e.g., 12 subcarriers) in frequency and a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in time, paragraph [0081]), 
wherein the transmission time interval is defined by a predefined number of symbols in the time domain (the timeslots are 1 ms subframes of a 10 ms LTE frame and the TDD UL-DL configurations (e.g., defined in the 3GPP specifications) may be modified to include full duplex (F) subframes (e.g., in place of some or all of the U, D, and/or S subframes), paragraph [0081]; the number of OFDM symbol of the PDCCH region for the PUSCH RE muting in the subframe are dynamically configured, predefined and/or configured by a higher layer, paragraph [0148]).

Regarding claim 28, Lee1 and Lee2 disclose the transceiver of claim 27, Lee1 discloses wherein the transmission time interval is shorter than one subframe (the PUCCH PRB pair with subframe shortening includes a plurality of subcarriers and a plurality of symbols for each of the slot, paragraph [0214]).

Regarding claim 29, Lee1 and Lee2 disclose the transceiver of claim 26, Lee1 discloses wherein the transceiver is configured to transmit the sounding reference signal, SRS, to another transceiver in a blanked part of the at least partially blanked transmission time interval based on a transmission grant signaled by the other transceiver, the transmission grant indicating the blanked part of the at least partially blanked transmission interval to be used for transmitting the sounding reference signal, SRS (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the muting is applied for collision mitigation with SRS).

Regarding claim 30, Lee1 and Lee2 disclose the transceiver of claim 26, Lee1 discloses wherein at least a subset of symbols of the at least partially blanked transmission time interval are blanked in the time domain (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 31, Lee1 and Lee2 disclose the transceiver of claim 26, Lee1 discloses wherein at least a subset of sub-carriers in the frequency domain of the transmission time interval are blanked (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 32, Lee1 and Lee2 disclose the transceiver of claim 26, Lee1 discloses wherein at least a subset of resource elements of the transmission time interval is blanked in at least one out of time domain and frequency domain (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).

Regarding claim 33, Lee1 and Lee2 disclose the transceiver of claim 26, Lee1 discloses wherein a transmission time interval for a data block to be received by the transceiver in a downlink band or downlink time interval of the wireless communication system is at least partially blanked (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]); 
wherein the transceiver is configured to use a blanked part of the at least partially blanked transmission time interval for transmitting the sounding reference signal, SRS (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the muting is applied for collision mitigation with SRS).

Regarding claim 34, Lee1 and Lee2 disclose the transceiver of claim 33, Lee1 discloses wherein at least one out of a data channel and a control channel of the transmission time interval are blanked (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]); 
the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the muting is applied for collision mitigation with SRS).

Regarding claim 35, Lee1 and Lee2 disclose the transceiver of claim 26, Lee1 discloses wherein a downlink transmission time interval is at least partially blanked; wherein the transceiver is configured to use a blanked part of the at least partially blanked downlink transmission time interval for transmitting an uplink sounding reference signal, SRS, to another transceiver in the downlink transmission time interval in the downlink frequency band or downlink time interval (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the muting is applied for collision mitigation with SRS).

Regarding claim 36, Lee1 and Lee2 disclose the transceiver of claim 26, Lee1 discloses configured to receive a signal information indicating the parts of the downlink transmission time interval to be used by the transceiver to transmit the uplink sounding reference signal, SRS (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the muting is applied for collision mitigation with SRS).

Regarding claim 37, Lee1 and Lee2 disclose the transceiver of claim 26, but Lee1 does not explicitly disclose configured to use a blanked part of the at least partially blanked transmission time interval for transmitting or receiving a control information.
Lee2 discloses the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 38, Lee1 and Lee2 disclose the transceiver of claim 37, Lee1 discloses wherein the control information is a MIMO feedback information (the WTRU and base station employs MIMO technology, paragraphs [0038], [0050]).

Regarding claim 39, Lee1 and Lee2 disclose the transceiver of claim 26, Lee1 discloses wherein the transceiver is a mobile terminal in the wireless communication system, and the data signal is an IFFT based signal, the IFFT based signal comprising a plurality of frames, the frame comprising a plurality of sub-frames (the subframes are split between the UL and DL at a resource block (RB) level, where the RB is a unit of resource allocation and may correspond to a plurality of subcarriers (e.g., 12 subcarriers) in frequency and a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in time, paragraph [0081]; OFDM is IFFT based signal).

Regarding claim 40, Lee1 discloses wireless communication system, comprising 
a transceiver of a first type (WTRU includes a transceiver, Fig. 2, paragraph [0047]); 
wherein the transceiver of the first type is configured to transmit data in at least one transmission time interval on certain allocated resource elements of a wireless communication system (the WTRU using time-frequency (TF) resources for communications in first (UL) and second (DL) directions, where the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU transmits data in the frame, and mutes the received transmission (i.e. downlink) when it is determined to be colliding with the transmission (i.e. uplink)); 
wherein the transceiver of the first type is configured to at least partially blank a transmission time interval for a data block to be received by the transceiver (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU mutes (i.e. blanks) the symbol for the transmission time slot that is received during DL); 
wherein the transceiver of the first type is configured to transmit or receive data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in the time domain and a number of sub-carriers in the frequency domain (the subframes are split between the UL and DL at a resource block (RB) level, where the RB is a unit of resource allocation and may correspond to a plurality of subcarriers (e.g., 12 subcarriers) in frequency and a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in time, paragraph [0081]), 
wherein the transmission time interval is defined by a predefined number of symbols in the time domain (the timeslots are 1 ms subframes of a 10 ms LTE frame and the TDD UL-DL configurations (e.g., defined in the 3GPP specifications) may be modified to include full duplex (F) subframes (e.g., in place of some or all of the U, D, and/or S subframes), paragraph [0081]; the number of OFDM symbol of the PDCCH region for the PUSCH RE muting in the subframe are dynamically configured, predefined and/or configured by a higher layer, paragraph [0148]), 
wherein the transmission time interval is shorter than one subframe (the PUCCH PRB pair with subframe shortening includes a plurality of subcarriers and a plurality of symbols for each of the slot, paragraph [0214]); and 
a transceiver of a second type (WTRU includes a transceiver, Fig. 2, paragraph [0047]); 
wherein the transceiver of the second type is configured to transmit or receive data in at least one transmission time interval on certain allocated resource elements of a wireless the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]). 
However, Lee1 does not explicitly disclose “wherein the transceiver of the first type is configured - to signal to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval,” and “wherein the transceiver of the second type is configured to transmit a sounding reference signal, SRS, in a blanked part of a at least partially blanked transmission time interval for a data block to be received by the transceiver.”
Lee2 discloses “wherein the transceiver of the first type is configured - to signal to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval” as the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]; the DL subframe is dynamically changed for UL transmission in the UL-DL configuration), and “wherein the transceiver of the second type is the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]), and PDCCH includes DCI that includes information on a modulation and coding scheme for the second transmission block, precoding information for multi-antenna transmission, and sounding reference signal (SRS) request information (paragraph [0071]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201], [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration, and the DCI includes SRS information. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 41, Lee1 discloses a method for transmitting, comprising: 
the WTRU using time-frequency (TF) resources for communications in first (UL) and second (DL) directions, where the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU transmits data in the frame, and mutes the received transmission (i.e. downlink) when it is determined to be colliding with the transmission (i.e. uplink)); 
at least partially blanking a transmission time interval for a data block to be received (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU mutes (i.e. blanks) the symbol for the transmission time slot that is received during DL); and 
wherein the data is transmitted using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a the subframes are split between the UL and DL at a resource block (RB) level, where the RB is a unit of resource allocation and may correspond to a plurality of subcarriers (e.g., 12 subcarriers) in frequency and a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in time, paragraph [0081]), 
wherein the transmission time interval is defined by a predefined number of symbols in the time domain (the timeslots are 1 ms subframes of a 10 ms LTE frame and the TDD UL-DL configurations (e.g., defined in the 3GPP specifications) may be modified to include full duplex (F) subframes (e.g., in place of some or all of the U, D, and/or S subframes), paragraph [0081]; the number of OFDM symbol of the PDCCH region for the PUSCH RE muting in the subframe are dynamically configured, predefined and/or configured by a higher layer, paragraph [0148]), 
wherein the transmission time interval is shorter than one subframe (the PUCCH PRB pair with subframe shortening includes a plurality of subcarriers and a plurality of symbols for each of the slot, paragraph [0214]).
However, Lee1 does not explicitly disclose “signaling to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval.”
Lee2 discloses “signaling to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval” as the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 42, Lee1 discloses a method for receiving, comprising: 
receiving data in at least one transmission time interval on certain allocated resource elements of a wireless communication system (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]). 
Lee1 does not explicitly disclose “transmitting a sounding reference signal, SRS, in a blanked part of a at least partially blanked transmission time interval for a data block to be received.”
Lee2 discloses “transmitting a sounding reference signal, SRS, in a blanked part of a at least partially blanked transmission time interval for a data block to be received” as the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]), and PDCCH includes DCI that includes information on a modulation and coding scheme for the second transmission block, precoding information for multi-antenna transmission, and sounding reference signal (SRS) request information (paragraph [0071]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201], [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration, and the DCI includes SRS information. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and Lee2).  

Regarding claim 43, Lee1 discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for transmitting (the WTRU includes a processor and memory, paragraph [0047]), comprising: 
transmitting data in at least one transmission time interval on certain allocated resource elements of a wireless communication system (the WTRU using time-frequency (TF) resources for communications in first (UL) and second (DL) directions, where the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU transmits data in the frame, and mutes the received transmission (i.e. downlink) when it is determined to be colliding with the transmission (i.e. uplink)); 
at least partially blanking a transmission time interval for a data block to be transmitted or received (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU mutes (i.e. blanks) the symbol for the transmission time slot that is received during DL); and 
wherein the data is transmitted using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in the time domain and a number of sub- carriers in the frequency domain (the subframes are split between the UL and DL at a resource block (RB) level, where the RB is a unit of resource allocation and may correspond to a plurality of subcarriers (e.g., 12 subcarriers) in frequency and a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in time, paragraph [0081]), 
wherein the transmission time interval is defined by a predefined number of symbols in the time domain (the timeslots are 1 ms subframes of a 10 ms LTE frame and the TDD UL-DL configurations (e.g., defined in the 3GPP specifications) may be modified to include full duplex (F) subframes (e.g., in place of some or all of the U, D, and/or S subframes), paragraph [0081]; the number of OFDM symbol of the PDCCH region for the PUSCH RE muting in the subframe are dynamically configured, predefined and/or configured by a higher layer, paragraph [0148]), 
wherein the transmission time interval is shorter than one subframe when said computer program is run by a computer (the PUCCH PRB pair with subframe shortening includes a plurality of subcarriers and a plurality of symbols for each of the slot, paragraph [0214]).
However, Lee1 does not explicitly disclose “signaling to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval.”
Lee2 discloses “signaling to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval” as the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 44, Lee1 discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for receiving (the WTRU includes a processor and memory, paragraph [0047]), comprising: 
transmitting or receiving data in at least one transmission time interval on certain allocated resource elements of a wireless communication system (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]).
However, Lee1 does not explicitly disclose “transmitting a sounding reference signal, SRS in a blanked part of a at least partially blanked transmission time interval for a data block to be received, when said computer program is run by a computer.” 
Lee2 discloses “transmitting a sounding reference signal, SRS in a blanked part of a at least partially blanked transmission time interval for a data block to be received, when said computer program is run by a computer” as the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]), and PDCCH includes DCI that includes information on a modulation and coding scheme for the second transmission block, precoding information for multi-antenna transmission, and sounding reference signal (SRS) request information (paragraph [0071]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201], [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration, and the DCI includes SRS information. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 45, Lee1 discloses a transceiver (WTRU includes a transceiver, Fig. 2, paragraph [0047]), 
wherein the transceiver is configured to transmit data in at least one transmission time interval on certain allocated resource elements of a wireless communication system (the WTRU using time-frequency (TF) resources for communications in first (UL) and second (DL) directions, where the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU transmits data in the frame, and mutes the received transmission (i.e. downlink) when it is determined to be colliding with the transmission (i.e. uplink)); 
wherein the transceiver is configured to at least partially blank a transmission time interval for a data block to be received by the transceiver (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU mutes (i.e. blanks) the symbol for the transmission time slot that is received during DL); 
wherein the transceiver is configured to transmit data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in the time domain and a number of sub-carriers in the frequency domain (the subframes are split between the UL and DL at a resource block (RB) level, where the RB is a unit of resource allocation and may correspond to a plurality of subcarriers (e.g., 12 subcarriers) in frequency and a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in time, paragraph [0081]), 
wherein the transmission time interval is defined by a predefined number of symbols in the time domain (the timeslots are 1 ms subframes of a 10 ms LTE frame and the TDD UL-DL configurations (e.g., defined in the 3GPP specifications) may be modified to include full duplex (F) subframes (e.g., in place of some or all of the U, D, and/or S subframes), paragraph [0081]; the number of OFDM symbol of the PDCCH region for the PUSCH RE muting in the subframe are dynamically configured, predefined and/or configured by a higher layer, paragraph [0148]), 
wherein the transmission time interval is shorter than one subframe (the PUCCH PRB pair with subframe shortening includes a plurality of subcarriers and a plurality of symbols for each of the slot, paragraph [0214]).
However, Lee1 does not explicitly disclose “wherein the transceiver is configured - to at least partially blank the transmission time interval based on a blanking pattern received from another transceiver.”
Lee2 discloses “wherein the transceiver is configured - to at least partially blank the transmission time interval based on a blanking pattern received from another transceiver” as the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 46, Lee1 discloses a transceiver (WTRU includes a transceiver, Fig. 2, paragraph [0047]), 
wherein the transceiver is configured to receive data in at least one transmission time interval on certain allocated resource elements of a wireless communication system (the WTRU using time-frequency (TF) resources for communications in first (UL) and second (DL) directions, where the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU transmits data in the frame, and mutes the received transmission (i.e. downlink) when it is determined to be colliding with the transmission (i.e. uplink)); 
wherein the transceiver is configured to at least partially blank a transmission time interval for a data block to be transmitted by the transceiver (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU mutes (i.e. blanks) the symbol for the transmission time slot that is received during DL); 
wherein the transceiver is configured to receive data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in the time domain and a number of sub-carriers in the frequency domain (the subframes are split between the UL and DL at a resource block (RB) level, where the RB is a unit of resource allocation and may correspond to a plurality of subcarriers (e.g., 12 subcarriers) in frequency and a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in time, paragraph [0081]), 
wherein the transmission time interval is defined by a predefined number of symbols in the time domain (the timeslots are 1 ms subframes of a 10 ms LTE frame and the TDD UL-DL configurations (e.g., defined in the 3GPP specifications) may be modified to include full duplex (F) subframes (e.g., in place of some or all of the U, D, and/or S subframes), paragraph [0081]; the number of OFDM symbol of the PDCCH region for the PUSCH RE muting in the subframe are dynamically configured, predefined and/or configured by a higher layer, paragraph [0148]), 
wherein the transmission time interval is shorter than one subframe (the PUCCH PRB pair with subframe shortening includes a plurality of subcarriers and a plurality of symbols for each of the slot, paragraph [0214]).
Lee1 does not explicitly disclose “wherein the transceiver is configured - to signal to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval.”
Lee2 discloses “wherein the transceiver is configured - to signal to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval” as the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 47, Lee1 discloses a transceiver (WTRU includes a transceiver, Fig. 2, paragraph [0047]), 
wherein the transceiver is configured receive data in at least one transmission time interval on certain allocated resource elements of a wireless communication system (the WTRU using time-frequency (TF) resources for communications in first (UL) and second (DL) directions, where the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU transmits data in the frame, and mutes the received transmission (i.e. downlink) when it is determined to be colliding with the transmission (i.e. uplink)); 
wherein the transceiver is configured to at least partially blank a transmission time interval for a data block to be transmitted by the transceiver (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU mutes (i.e. blanks) the symbol for the transmission time slot that is received during DL); 
wherein the transceiver is configured to receive data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in the time domain and a number of sub-carriers in the frequency domain (the subframes are split between the UL and DL at a resource block (RB) level, where the RB is a unit of resource allocation and may correspond to a plurality of subcarriers (e.g., 12 subcarriers) in frequency and a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in time, paragraph [0081]), 
wherein the transmission time interval is defined by a predefined number of symbols in the time domain (the timeslots are 1 ms subframes of a 10 ms LTE frame and the TDD UL-DL configurations (e.g., defined in the 3GPP specifications) may be modified to include full duplex (F) subframes (e.g., in place of some or all of the U, D, and/or S subframes), paragraph [0081]; the number of OFDM symbol of the PDCCH region for the PUSCH RE muting in the subframe are dynamically configured, predefined and/or configured by a higher layer, paragraph [0148]), 
wherein the transmission time interval is shorter than one subframe (the PUCCH PRB pair with subframe shortening includes a plurality of subcarriers and a plurality of symbols for each of the slot, paragraph [0214]).
However, Lee1 does not explicitly disclose “wherein the transceiver is configured - to at least partially blank the transmission time interval based on a blanking pattern received from another transceiver.”
Lee2 discloses “wherein the transceiver is configured - to at least partially blank the transmission time interval based on a blanking pattern received from another transceiver” as the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201] [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Regarding claim 48, Lee1 discloses a method for receiving, comprising: 
transmitting data in at least one transmission time interval on certain allocated resource elements of a wireless communication system (the WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with the communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation, paragraphs [0419], [0429], [0443], [0487]; the DL PRB pair includes PDCCH region and PDSCH region, where the PDSCH RE in the symbol (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and the PDSCH RE is muted to avoid interference, paragraphs [0227] – [0240]; the transceiver of the WTRU mutes (i.e. blanks) the symbol for the transmission time slot that is received during DL). 
However, Lee1 does not explicitly disclose “transmitting a sounding reference signal, SRS, in a blanked part of a at least partially blanked transmission time interval for a data block to be received.”
Lee2 discloses “transmitting a sounding reference signal, SRS, in a blanked part of a at least partially blanked transmission time interval for a data block to be received” as the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]), and PDCCH includes DCI that includes information on a modulation and coding scheme for the second transmission block, precoding information for multi-antenna transmission, and sounding reference signal (SRS) request information (paragraph [0071]); a UL grant for scheduling PUSCH transmission in a UL SF in DL reference UL-DL configuration is set to specific predefined value (or zero-padded) for scheduling PUSCH in UL SF in DL reference UL-DL configuration, where the UL-DL configuration is dynamically changed to stably transmit HARQ-ACK (paragraphs [0201], [0218]). The DL subframe is dynamically changed for UL transmission in the UL-DL configuration, and the DCI includes SRS information. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee1 and Lee2 before him or her, to incorporate the dynamic UL-DL configuration to UL and DL subframes as taught by Lee2, to improve the blanking operation of Lee1 for using the zero-padded subframes in reference UL-DL configuration for transmission. The motivation for doing so would have been to transmit and receive a downlink signal when radio resources are dynamically changed according to system overhead in a wireless communication system (paragraph [0018] of Lee2).  

Response to Arguments
Applicant’s arguments, see page 13, filed November 30, 2020, with respect to Claim 40 have been fully considered and are persuasive.  The 35 U.S.C. 112 (d) Rejection of Claim 40 has been withdrawn. 

Applicant’s arguments, see page 13, filed November 30, 2020, with respect to Claims 1, 26, and 41 – 44 have been fully considered.  The 35 U.S.C. 112 (b) Rejection of Claims 41 – 43 has been withdrawn. However, Claims 1, 26, 40, and 44 are maintained.

Applicant’s arguments, see pages 13 – 15, filed November 30, 2020, with respect to Claims 1, and 3 – 48 have been fully considered but they are not persuasive. Applicants argue that LEE1 and LEE2 do not teach A) “the muted transmission time interval is shorter than one 

In response to A), the examiner respectfully disagrees. LEE1 teaches the WTRU receiving communication in the second direction and determines the information that includes priority symbols for communication in the second direction (paragraphs [0419], [0429], [0443], [0487]). The WTRU receives DL PRB that includes PDCCH region and PDSCH region, where the PDSCH RE in the symbols (i.e. time slot) is determined to be colliding with the PUSCH symbol (i.e. time slot), and mutes the PDSCH RE (paragraphs [0227] – [0240]). The number of OFDM symbols of the PDCCH region for the PUSCH RE muting in the subframes are dynamically configured (paragraph [0148]), and the PUCCH PRB pair with subframe shortening includes plurality of subcarriers and a plurality of symbols for each of the slot (paragraph [0214]). 
RE muting applied at OFDM symbol level is interchangeably used with shortened PDSCH (paragraph [0219]). LEE1 teaches the muting of PUSCH (paragraph [0230]) if the PDSCH RE collides with the PUSCH RE, and the muting PDSCH (paragraph [0229]) if the PDSCH RE collides with the PUSCH. As such, the muting/shortening is applicable to PDSCH or PUSCH. Therefore, the LEE1 teaches such limitation.

In response to B), the examiner respectfully disagrees. LEE2 teaches the UE receives PDSCH signals that include transport blocks (TBs) (or codewords (CWs)), and PDCCH signals requiring ACK/NACK response, where the UE transmits the response of the ACK/NACK through PUSCH (or PUCCH) during ACK/NACK transmission timing (paragraph [0089]), and 
The PDCCH includes DCI that includes SRS information for the UE to transmit uplink response. As such, LEE2 teaches such limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        /ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468